Citation Nr: 1038580	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  09-00 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a higher initial rating in excess of 20 
percent for service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to June 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 decision by the RO in Salt Lake City, 
Utah that in pertinent part, denied service connection for PTSD, 
and granted service connection for diabetes mellitus, type II, 
and for erectile dysfunction.  A Board hearing was requested and 
scheduled, but by a statement dated in April 2010, the Veteran 
withdrew his hearing request.

As to the appeal for service connection for PTSD, the Board notes 
that the record includes a diagnosis of depression, as well as 
PTSD.  Thus, the Board has characterized that issue to reflect a 
broad definition of the claim.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).

The Board notes that the Veteran initially filed a notice of 
disagreement as to the noncompensable rating assigned for his 
service-connected erectile dysfunction, and a statement of the 
case was issued in August 2008.  By a written statement dated in 
December 2008, the Veteran withdrew his appeal as to this issue 
and it will not be addressed by the Board.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

In September 2009, prior to the promulgation of a decision in the 
present appeal, the Board received notification from the 
appellant that he wished to withdraw his Substantive Appeal as to 
the issue of entitlement to a higher initial rating for service-
connected diabetes mellitus. 

CONCLUSION OF LAW

As to the issue of entitlement to a higher initial rating for 
service-connected diabetes mellitus, the criteria for withdrawal 
of a Substantive Appeal by the appellant have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to a Higher Rating for Diabetes Mellitus

In a December 2007 decision, the RO granted service connection 
and a 20 percent rating for diabetes mellitus, type II.  A notice 
of disagreement was received from the appellant in March 2008 as 
to the issue of a higher initial rating for diabetes mellitus.  A 
statement of the case was promulgated in August 2008.  An 
informal conference was held with a RO decision review officer in 
December 2008 regarding this issue, which the RO construed as a 
substantive appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  The appellant, by a statement dated in September 2009, 
has withdrawn his appeal as to the issue of entitlement to a 
higher rating for diabetes mellitus and, hence, there remain no 
allegations of errors of fact or law for appellate consideration 
as to this issue. Accordingly, the Board does not have 
jurisdiction to review the appeal of this issue and it is 
dismissed.

ORDER

The appeal for a higher initial rating for diabetes mellitus is 
dismissed.

REMAND

With respect to the claim for service connection for an acquired 
psychiatric disorder, to include PTSD, although further delay is 
regrettable, the Board finds that further development is required 
prior to adjudication of the Veteran's claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

Service personnel records reflect that the Veteran was on active 
duty in the Navy from March 1969 to June 1972, and served in 
Vietnam from November 1969 to September 1970.  His primary 
military occupational specialty was that of a cook, and his 
service personnel records do not reflect that he was awarded any 
combat citations.  

The Veteran has asserted that he has PTSD from traumatic 
experiences during his Vietnam service, to include being shot at, 
and being in the vicinity of rocket attacks, and some of the 
recent post-service medical records reflect that he reported in-
service traumatic events.  However, some of the VA medical 
records also reflect that he has been diagnosed with PTSD due to 
childhood abuse.  See January 2008 VA psychiatrist's note.  VA 
medical records reflect several different psychiatric diagnoses 
over the years, including PTSD, major depression, alcohol 
dependence, bipolar disorder, and dependent personality disorder.

The Board notes that effective July 13, 2010, VA has amended 38 
C.F.R. § 3.304(f) which governs service connection for PTSD, by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  The amended 
regulation, applicable in this case, provides that if a stressor 
claimed by a veteran is related to the veteran's fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  38 
C.F.R. § 3.304(f)(3) (as amended July 13, 2010).

The Veteran's representative has requested a remand in order for 
VA to determine the cause of the Veteran's claimed PTSD, in light 
of the recent amendment to 38 C.F.R. § 3.304(f).  The Board 
concurs.

As there is evidence of a current psychiatric disability, 
variously diagnosed, evidence that the Veteran served in Vietnam 
during the Vietnam era, statements from the Veteran regarding in-
service stressors, and an indication that PTSD may possibly be 
associated with the Veteran's service, the Board finds that it is 
necessary to afford the Veteran a VA medical examination to 
determine whether the Veteran's current psychiatric disorder  is 
related to service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 
5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
provide the names and addresses of all 
medical care providers who have treated him 
for a psychiatric disorder since January 
2009.  After securing any necessary releases, 
obtain any records which are not duplicates 
of those in the claims file.

2.  The RO/AMC should schedule the Veteran 
for a VA psychiatric examination to determine 
the etiology of any current psychiatric 
disorder, to include PTSD.  The Veteran's 
claims file should be made available to and 
reviewed by the examiner.  All tests deemed 
necessary, including psychological testing, 
should be performed and all findings should 
be reported in detail.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion as to whether it is 
at least as likely as not that the Veteran 
suffers from PTSD or a psychiatric disorder 
that is related to service.  

(a) If PTSD is diagnosed, the examiner is 
asked to opine as to whether the Veteran's 
claimed in-service stressors are adequate to 
support a diagnosis of PTSD and whether the 
Veteran's symptoms are related to the claimed 
stressor(s).  

(b) In light of the medical evidence relating 
the Veteran's PTSD to childhood abuse, if 
PTSD is shown on the current examination, the 
examiner is asked to opine as to the etiology 
of any current PTSD.

(c) If the examination results in a 
psychiatric diagnosis other than PTSD, the 
examiner should offer an opinion as to the 
etiology of the non-PTSD psychiatric 
disorder, to include whether it is at least 
as likely as not that any currently 
demonstrated psychiatric disorder, other than 
PTSD, is related to the Veteran's service.


The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

3.  Thereafter, the RO/AMC should 
readjudicate the claim with consideration of 
all of the evidence of record. If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be issued a 
supplemental statement of the case and given 
an opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


